Citation Nr: 0004226	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-51 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for shin splints of 
the left tibia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for shin splints of 
the right tibia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued noncompensable ratings 
for bilateral shin splints.  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
September 1998 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.

During the course of this appeal the RO increased the ratings 
for bilateral shin splints to 10 percent each.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected shin splints of the left 
tibia are manifested by pain upon palpation of the tibial 
area, barely elicitable knee and ankle jerks, range of ankle 
motion of 10 degrees dorsiflexion and 20 degrees plantar 
flexion, knee range of motion of 0 degrees extension and 125 
degrees flexion, but no other pathology or significant 
abnormality.

3.  The veteran's service-connected shin splints of the right 
tibia are manifested by pain upon palpation of the tibial 
area, some right calf weakness, barely elicitable knee and 
ankle jerks, range of ankle motion of 10 degrees dorsiflexion 
and 20 degrees plantar flexion, and range of knee motion of 0 
degrees extension and 125 degrees flexion, but no other 
pathology or significant abnormality.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for shin splints 
of the left tibia have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1999).

2.  The criteria for a 20 percent evaluation for shin splints 
of the right tibia have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his service-connected bilateral shin splints 
because the disorder is more disabling than contemplated by 
the current 10 percent ratings.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The RO granted service connection for bilateral shin splints 
in January 1994 and assigned a noncompensable rating for each 
leg under Diagnostic Code (DC) 5262.  In October 1999 the RO 
increased the rating to 10 percent for each leg under the 
same DC.

Shin splints are not specifically listed in the rating 
schedule.  Therefore, this disability must be evaluated by 
analogy.  See 38 C.F.R. § 4.20, 4.27 (1999).  When a 
disability is not listed in the diagnostic code the VA may 
assign a rating pursuant to a code provision pertaining to a 
related disorder for which affected functions, anatomical 
localization and symptomatology are similar.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Evaluation of the 
veteran's shin splints under 38 U.S.C.A. § 4.71a, Diagnostic 
Code 5262 (1999), pertaining to an impairment of the tibia 
and fibula, is appropriate because the symptomatology is 
similar and affects the same functions and anatomical areas.

Under DC 5262, a tibia and fibula impairment consisting of 
nonunion with loose motion and requiring a brace is to be 
rated at 40 percent.  Malunion of the tibia and fibula with 
marked knee or ankle disability is to be rated at 30 percent, 
20 percent for moderate knee or ankle disability, and 10 
percent for slight knee or ankle disability.

From the time of his separation from service to December 1998 
there is little objective medical evidence documenting the 
severity of the veteran's service-connected bilateral shin 
splints.  During a September 1995 VA general medical 
examination the veteran complained of painful bilateral shin 
splints upon exertion and the examiner confirmed tenderness 
upon palpation of the mid-tibial areas and diagnosed 
bilateral shin splints.  However, the examination report 
included no additional findings pertaining to shin splints.  
A report of a July 1997 VA examination for bone disorders 
notes the veteran's in-service treatment for shin splints but 
otherwise does not address current shin splint 
symptomatology.  VA treatment and hospital records from the 
time of the veteran's separation from service to December 
1998 are similarly silent as to shin splint symptomatology.

In December 1998 the veteran underwent another VA examination 
including lower leg X-rays and bone scans.  The examiner 
noted pain upon palpation of the tibial areas, some right 
calf weakness, barely elicitable bilateral knee and ankle 
jerks, bilateral ankle range of motion of 10 degrees 
dorsiflexion and 20 degrees plantar flexion, and bilateral 
knee range of motion of 0 degrees extension and 125 degrees 
flexion.  The report also notes that clinical examination and 
X-rays disclosed no pathology or significant abnormality in 
the veteran's legs.  A contemporaneous tibia and fibula bone 
scan was negative.

Normal range of ankle motion is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.  Normal range of knee motion is 0 degrees of extension 
and 140 degrees of flexion.  Id.  Therefore, the evidence 
shows that the veteran's range of ankle motion is less than 
half normal and that his range of knee motion is about six-
sevenths of normal.  The Board finds that these symptoms, 
along with objectively verified bilateral tibial pain 
constitute a moderate knee or ankle disability for which a 20 
percent rating is warranted under DC 5262.  However, the 
Board also finds that absence of additional objectively 
confirmed symptomatology and negative X-rays and bone scans 
preclude higher ratings under this code provision.  The Board 
also has considered the availability of a higher rating under 
another DC pertaining to the knee, leg or ankle.  However, no 
other provision is applicable to the facts presented here.  
The Board also notes that the record includes no medical 
evidence of functional loss due to shin pain or weakness.

In reaching its decision the Board has carefully considered 
the history of the veteran's bilateral shin splints and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4 (pertaining to extra-schedular evaluation), 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

A 20 percent rating for shin splints of the left tibia is 
granted.

A 20 percent rating for shin splints of the right tibia is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

